Citation Nr: 1548674	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  01-01 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected restless leg syndrome (RLS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from July 1965 to June 1970.  He subsequently joined the Army Reserve National Guard and served on active duty from November 1988 to June 1989, and from September 1990 to July 1991, including service in Southwest Asia.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama that denied the appellant' claim of entitlement to service connection for restless leg syndrome with night spasms.  The Board remanded that service connection issue for additional development in October 2012.  Thereafter, a January 2013 rating decision issued by the Appeals Management Center (AMC) granted service connection for restless leg syndrome (RLS) and assigned an initial noncompensable evaluation.  The Veteran then appealed the initial zero percent rating that was assigned for RLS after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In June 2012, a Board hearing was held at the RO before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Board most recently remanded the case for additional development in February 2015.  The case has now been returned to the Board for appellate review.

The evidence of record in this case is contained in an electronic file.  No paper claims files exist in conjunction with this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268(1998).  The February 2015 Board remand directives specifically stated that the RO was to issue a statement of the case (SOC) in response to the Veteran's NOD received in June 2013 as to the increased initial rating claim for the service-connected RSL.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Here, those requirements have not yet been fulfilled and the case, regrettably, must again be remanded because the only action taken by the RO on remand was to issue a letter to the Veteran that advised him his NOD as to the the initial noncompensable RSL rating had been received.  (That March 2015 letter also provided the Veteran with information about the traditional appeal process and the Decision Review Officer (DRO).)

Because the RO has yet to issue an SOC addressing the January 2013 rating decision, the Board must again remand the issue of entitlement to an initial compensable rating for the RLS to the RO for issuance of an SOC.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Review the Veteran's claim for a compensable initial disability evaluation for the service-connected RLS.  

2.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

3.  If, and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

